         Case
          Case1:19-ap-01131-MB
               1:19-ap-01131-MB Doc
                                 Doc2-1
                                     3 Filed
                                        Filed11/05/19
                                              11/04/19 Entered
                                                         Entered11/05/19
                                                                  11/04/1916:24:56
                                                                           16:42:17 Desc
                                                                                     Desc
                                 Main
                                  AP-Summons
                                      Document PagePage1 1ofof3 3


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Anthony A Friedman
Levene Neale Bender Rankin & Brill LLP
10250 Constellation Bl Ste 1700
Los Angeles, CA 90067
310−229−1234




Plaintiff or Attorney for Plaintiff

                                   UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA − SAN FERNANDO VALLEY
In re:

                                                                              CASE NO.:    1:18−bk−12994−MB

Maldonado Construction and Associates Corporation                             CHAPTER:     7


                                                                              ADVERSARY NUMBER:         1:19−ap−01131−MB
                                                               Debtor(s).

Diane C. Weil, Chapter 7 Trustee for the Bankruptcy Estate of
Maldonado Construction and Associates Corporation


                                                               Plaintiff(s)       SUMMONS AND NOTICE OF STATUS
                               Versus                                               CONFERENCE IN ADVERSARY
Carlos E. Maldonado                                                                  PROCEEDING [LBR 7004−1]

                                                           Defendant(s)


TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
12/04/2019. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                January 9, 2020
             Time:                01:30 PM
             Hearing Judge:       Martin R. Barash
             Location:            21041 Burbank Blvd, Crtrm 303, Woodland Hills, CA 91367



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
      Case
       Case1:19-ap-01131-MB
            1:19-ap-01131-MB Doc
                              Doc2-1
                                  3 Filed
                                     Filed11/05/19
                                           11/04/19 Entered
                                                      Entered11/05/19
                                                               11/04/1916:24:56
                                                                        16:42:17 Desc
                                                                                  Desc
                              Main
                               AP-Summons
                                   Document PagePage2 2ofof3 3


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: November 4, 2019




                                                                                        By:        "s/" Julie Cetulio
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
Case 1:19-ap-01131-MB                 Doc 3 Filed 11/05/19 Entered 11/05/19 16:24:56                                     Desc
                                      Main Document     Page 3 of 3

 1                                 PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067.
 3
     A true and correct copy of the foregoing documents entitled: (1) SUMMONS AND NOTICE OF STATUS
 4   CONFERENCE IN ADVERSARY PROCEEDING [LBR 7004−1]; (2) COMPLAINT; (3) STATUS
     CONFERENCE PROCEDURES FOR THE HON. MARTIN R. BARASH; (4) FORM F7016-1.STATUS
 5   REPORT; AND (5) NOTICE OF REQUIRED COMPLIANCE WITH LOCAL BANKRUPTCY RULE 7026-
     1 will be served or was served (a) on the judge in chambers in the form and manner required by LBR
 6   5005-2(d); and (b) in the manner stated below:

 7   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
     controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
 8   hyperlink to the document. On November 5, 2019, I checked the CM/ECF docket for this bankruptcy
     case or adversary proceeding and determined that the following persons are on the Electronic Mail
 9   Notice List to receive NEF transmission at the email addresses stated below:

10       •     Anthony A Friedman aaf@lnbyb.com
         •     United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
11       •     Diane C Weil (TR) dcweil@dcweillaw.com,
               DCWTrustee@dcweillaw.com,dweil@ecf.epiqsystems.com,cblair@dcweillaw.com,diane.c.weil@
12             gmail.com;tadmin@gmail.com;dweil@iq7technology.com

     2. SERVED BY UNITED STATES MAIL: On November 5, 2019, I served the following persons and/or
13   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
     and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
14   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
     completed no later than 24 hours after the document is filed.
15
     Carlos Maldonado
16   23280 Hamlin Street
     West Hills, CA 91307
17
                                                                             Service information continued on attached page
18
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
19   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on November 5, 2019, I served the following persons and/or entities by personal delivery, overnight mail
20   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
21   mail to, the judge will be completed no later than 24 hours after the document is filed.

22   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
     true and correct.
23
      November 5, 2019                        Lisa Masse                                /s/ Lisa Masse
24    Date                                    Type Name                                 Signature

25
26
27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
